In the

United States Court of Appeals
               For the Seventh Circuit

No. 11-3535

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,

                                  v.

C ARLTON M C INTOSH,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 10 CR 556— James B. Zagel, Judge.


  A RGUED S EPTEMBER 28, 2012 — D ECIDED D ECEMBER 12, 2012




  Before P OSNER, R OVNER and SYKES, Circuit Judges.
  R OVNER, Circuit Judge. At the conclusion of a bench trial,
the district court found Carlton McIntosh guilty of one
count of failure to surrender for service of a prison sen-
tence, in violation of 18 U.S.C. § 3146. The court sentenced
McIntosh to a term of sixty months’ imprisonment to be
followed by a term of supervised release of thirty-six
months. McIntosh appeals both his conviction and his
sentence. We affirm.
2                                               No. 11-3535

                             I.
  Carlton McIntosh has managed to stretch a one-year
sentence for bank fraud into an eighteen-year
lawless odyssey that appears nowhere near over. Each time
he is imprisoned or serving a term of supervised release,
he either violates the conditions of his release or commits
an entirely new crime. We describe here the most direct
path from that early bank fraud sentence to McIntosh’s
circumstances today, with the caveat that even this lengthy,
convoluted trek through the justice system does
not include all of McIntosh’s criminal exploits.
   In 1994, McIntosh pled guilty to one count of bank
fraud and w as sentenced to twelve m onths’
imprisonment to be followed by three years of supervised
release. United States v. McIntosh, 1996 WL 117614 (8th
Cir. Mar. 19, 1996) (“McIntosh I”). He completed the term of
imprisonment but during his supervised release,
he committed bank fraud again and violated the conditions
of his release in other, more minor ways. The court
revoked his release and sentenced him to thirty-six
months’ imprisonment for these violations. See McIntosh
I, 1996 WL 117614, at *1.
  While he was serving that thirty-six month term, federal
officials released McIntosh from a federal prison in Duluth,
Minnesota to the custody of the State of Illinois, to
face charges for forgery. United States v. McIntosh, 198
F.3d 995, 997-98 (7th Cir. 2000) (“McIntosh II”). McIntosh
pled guilty to the Illinois state charge and was sentenced
to time served. He was then inadvertently released
from state custody without being returned to federal
No. 11-3535                                               3

custody. When he failed to surrender to federal authorities,
he was charged with escape in Minnesota. While he
was evading arrest for escape, McIntosh opened three
bank accounts in Wisconsin into which he deposited
bad checks. He then managed to withdraw money
from these accounts, and used some of the funds to
purchase a BMW that he was driving when he was
later apprehended in Indiana. Based on these incidents,
the government charged McIntosh with bank fraud and
money laundering in the Southern District of Indiana
in April 1997. Eventually, the Minnesota escape charge was
dismissed and the government decided to charge McIntosh
in Indiana simply with bank fraud. Plea negotiations
followed and when they broke down ten months later,
a grand jury returned an indictment charging McIntosh
with one count of money laundering. The government
moved to dismiss the bank fraud charge. McIntosh II,
198 F.3d at 997-98. McIntosh eventually pled guilty to
the money laundering charge and was sentenced to
seventy-eight months’ imprisonment to be followed
by thirty-six months of supervised release. McIntosh II, 198
F.3d at 999.
  In September 2003, McIntosh escaped from a halfway
house where he was completing the seventy-eight
month sentence for money laundering. See United States
v. McIntosh, 2006 WL 1158897 (7th Cir. May 3,
2006) (“McIntosh III”). He was attempting to open
yet another fraudulent bank account when
authorities apprehended him . He subsequently
was convicted of one count of escape, in violation of
18 U.S.C. § 751(a), and he was sentenced to forty-
4                                              No. 11-3535

one months’ imprisonment to be followed by a three-
year period of supervised release. See United States
v. McIntosh, 630 F.3d 699, 700-01 (7th Cir.), cert. denied,
131 S. Ct. 2128 (2011) (“McIntosh IV”).
  After completing the term of imprisonment for
the escape conviction, McIntosh began the period
of supervised release in September 2006. As the reader
may have guessed by now, it did not go well. By May
2007, the district court found that McIntosh had
violated the conditions of his release in four ways: he
had committed a crime, he had failed to report to
his probation officer, he had failed to obtain lawful
work, and he had left the judicial district without permis-
sion. McIntosh IV, 630 F.3d at 701. The court therefore
revoked his supervised release and sentenced him to an
additional fourteen months’ imprisonment to be followed
by a term of supervised release of twenty-two months.
  He completed the additional term of imprisonment
and began the second term of supervised release in June
2008. By August 2009, McIntosh was back in court.
This time the court found that he had violated the condi-
tions of release by using false identification documents
to open bank accounts and fraudulently obtain money,
by failing to pay restitution, and by failing to comply
with the reporting requirements for supervised re-
lease. The government also presented evidence
that McIntosh had fraudulently obtained tax refunds in
the names of several persons he met in prison, that he
had failed to report to his probation officer an arrest for
the theft of a rental car, and that he had again left
the jurisdiction without permission.
No. 11-3535                                                 5

  On November 25, 2009, the court revoked his supervised
release and sentenced him to an additional sixteen
months of imprisonment to be followed by a term
of supervised release of twelve months (which the
court later shortened to six months). McIntosh IV, 630
F.3d at 701-02. In court, the judge told McIntosh that
he was required to surrender to the U.S. Marshals
on January 8, 2010. The court also told McIntosh that
he remained on supervised release under the same condi-
tions as before until he surrendered. The court’s November
25, 2009 Order specified, “Defendant to surrender
on 1/8/2010 at noon to U.S. Marshals Service.” R.
131.1 McIntosh’s probation officer told him that the
office for the U.S. Marshals Service was on the 24th floor
of the same building as the courtroom.
  On December 16, 2009, McIntosh filed a “Motion
to Allow Surrender and for Recommendation.” R. 140.
In that motion, McIntosh sought to have the district court
recommend to the Bureau of Prisons (“BOP”) that he
be allowed to serve his sentence close to home, in one
of three requested federal facilities in Illinois and Indiana.
He also wished to surrender directly to the
selected institution rather than to the Marshals Service.
McIntosh was present for the December 21, 2009 hearing
on the motion, which the court granted. The court entered
an order stating:



1
  All references to the Record are to the underlying escape
conviction and revocation proceedings in that matter, Case
No. 03 CR 991-1, in the Northern District of Illinois.
6                                              No. 11-3535

    Motion hearing held. Motion to allow surrender and
    for recommendation [140] granted. The Court recom-
    mends that the Defendant be allowed to serve his time
    at Pekin, or Greenville, Illinois, or in Terre Haute,
    Indiana. Defendant McIntosh is granted to surrender
    directed [sic] to the designated institution.
R. 144. On January 5, 2010, three days before the
surrender date, McIntosh filed a Motion to Stay Surren-
der. R. 150. McIntosh disputed the court’s legal authority
to sentence him to an additional sixteen months of impris-
onment and took the position that the court could sentence
him to no more than five additional months. Because he
would likely serve more than five months before the issue
could be resolved on appeal, he sought to stay his surren-
der.2 After a January 7, 2010 hearing on the matter, the
court denied McIntosh’s motion for a stay. R. 153.
McIntosh was not present at that hearing.
  On the next day, January 8, 2010, he did not surrender.
The BOP had not designated a particular institution to
which McIntosh should report. Perhaps McIntosh thought
he had discovered the grandmother of all loopholes: the
court had granted his request to surrender to a particular
institution; the BOP had yet to designate the prison;
therefore he did not have to surrender. The fact that
the court had denied his Motion to Stay Surrender a scant
twenty-four hours earlier apparently escaped his attention.
But it could not have escaped his attention for long.


2
  That appeal was resolved against him. See McIntosh IV,
630 F.3d at 702-04.
No. 11-3535                                              7

  The district court issued a bench warrant for McIntosh’s
arrest, and he soon became aware that U.S. Marshals
were looking for him. He spoke with a clerk in the
district court’s chambers on January 29, 2010, and the
clerk informed him of the arrest warrant and the need
to surrender immediately. Subsequently, a Deputy
U.S. Marshal reached McIntosh by phone, and McIntosh
told the deputy that he had spoken to the district
court judge and intended to turn himself in. A
second Deputy U.S. Marshal spoke to McIntosh that
same day and specifically told him to surrender to
the Marshals in the lobby of the federal courthouse at
8:30 a.m. the following business day. Although he agreed
to do so, McIntosh never showed up. Instead, after speak-
ing to the clerk and the Deputy U.S. Marshal (and to
his attorney, who also told him that the January 8, 2010
surrender date was intact), McIntosh rented a car
and drove to Nashville, Tennessee, leaving the jurisdiction
without permission and once again violating the
conditions of his supervised release. He also failed to
return the rental car on January 31, 2010 as he had agreed
to do. McIntosh remained in Nashville until his arrest on
February 3, 2010.
  McIntosh later offered a few different reasons for his
failure to surrender. First, he told a Secret Service agent
that, although he had been ordered to surrender to the
U.S. Marshals, he decided not to do so because he
wanted to continue working on an appeal for his super-
vised release revocation and had not yet completed it.
He also told the Secret Service agent that the court’s
order allowing him to self-surrender did not have a date
8                                                   No. 11-3535

on it, and that when he heard the Marshals were looking
for him, he called the judge’s office and was told to surren-
der immediately to the Marshals. After that conversation
with the judge’s staff, he packed his car and left
Chicago instead of reporting to the Marshals. Later, at
trial, he claimed that he failed to surrender because he
was waiting for a letter from the BOP designating a
particular institution. After a bench trial at which McIntosh
testified on his own behalf, the district court
found McIntosh guilty of failing to surrender for service
of a prison sentence, in violation of 18 U.S.C. § 3146.
The court sentenced him to sixty months’ imprisonment
to be followed by thirty-six months of supervised release.
McIntosh appeals.


                               II.
  On appeal, McIntosh contends that the evidence was
insufficient to prove that his failure to surrender
was wilful. He also claims that inconsistent testimony by
government witnesses deprived him of the right to due
process.3 Finally, he contests his sentence. We will overturn



3
  McIntosh’s argument that false testimony by government
witnesses violated his right to due process is unsupported by
the facts and by any citation to legal authority. Our review of
the testimony reveals only slight (and insignificant) differences
in the government witnesses’ descriptions of the interior
of McIntosh’s home in late January 2010. And contrary to
his claim, the state of McIntosh’s home was not the govern-
                                                    (continued...)
No. 11-3535                                                  9

a verdict for insufficiency of the evidence only if,
after viewing the evidence in the light most favorable
to the government, the record is devoid of evidence
from which a rational trier of fact could find guilt
beyond a reasonable doubt. United States v. Vaughn,
585 F.3d 1024, 1028 (7th Cir. 2009), cert. denied, 130 S. Ct.
3385 (2010); United States v. Olson, 450 F.3d 655, 664
(7th Cir. 2006).


                              A.
  Section 3146(a)(2) provides that “[w]hoever, having been
released under this chapter knowingly . . . fails to surren-
der for service of sentence pursuant to a court order
shall be punished as provided in subsection (b) of
this section.” 18 U.S.C. § 3146(a)(2). In order to demon-
strate a violation of Section 3146 (a)(2), the
government must prove that the defendant (1) was re-
leased on bond; (2) was ordered to surrender for service of
a sentence pursuant to a court order; (3) was aware that
he or she was required to surrender for service of a sen-
tence; (4) failed to surrender as required; and (5) was
wilful in his or her failure to surrender. See United States


3
  (...continued)
ment’s only evidence of wilfulness, as we discuss below. In
any event, undeveloped and unsupported arguments may
be deemed waived. United States v. Thornton, 642 F.3d 599,
606 (7th Cir. 2011); United States v. Tockes, 530 F.3d 628, 633
(7th Cir. 2008). We therefore will not address this skeletal
argument further.
10                                              No. 11-3535

v. Lechuga, 975 F.2d 397, 400 (7th Cir. 1992) (setting forth
the elements for a violation of section 3146(a)(1)). McIntosh
disputes only whether the government met its burden
on the element of wilfulness.
  According to McIntosh, the government never proved
to the court the location or date for his surrender.
He complains that the government ignored the
December 21, 2009 Order and relied on the November
25, 2009 Order instead. Because the later Order did
not designate a specific time or place for his surrender,
he contends that his failure to surrender could
not have been wilful. Nor could the offense be character-
ized as “continuing,” he asserts, when there was no specific
time or place designated for his surrender. Moreover,
McIntosh contends that the government’s only evidence
on wilfulness—testimony by a U.S. Marshal that
his apartment appeared empty and abandoned—was
contradicted by another U.S. Marshal and by his landlord,
who testified that there were some belongings present
in the apartment. Finally, because he received no
letter from the BOP designating an institution, he main-
tains a conviction for failure to surrender cannot stand.
  McIntosh’s argument presumes that when the district
court granted his motion to self-report to a designated
institution, the December 21, 2009 Order granting that
request somehow overrode the January 8, 2010 date
for surrender that the court set in several previous orders.
But nothing in the December 21, 2009 Order changed
or vacated the expected date for surrender. Nor was
there any doubt that McIntosh knew that the original
No. 11-3535                                             11

date held; on January 5, 2010, only three days before he
was due to surrender, he filed a motion to stay the January
8, 2010 surrender date. On January 7, 2010, the court
denied that motion. Although McIntosh now claims
that his lawyer filed that motion without his knowledge,
the court was certainly entitled to infer that McIntosh
was aware of actions his attorney was taking on his behalf.
But even if McIntosh was unaware of the motion to
stay, the court had ordered a January 8, 2010 surrender
date and no subsequent order had changed that date.
  Moreover, even if McIntosh truly was confused by
the December 21, 2009 Order regarding the time and
place for his surrender, that confusion was soon resolved.
McIntosh admitted at trial that within a few weeks after
he failed to surrender, he became aware that the
U.S. Marshals were looking for him. On January 29, 2010,
he called the district court and was told by the court’s
staff that he was to surrender immediately to the U.S.
Marshals because he had missed the January 8, 2010
date and a warrant had been issued for his arrest. As
of that moment, if not sooner, he knew the specific time
and place to surrender. Indeed, he admitted to a deputy
U.S. Marshal in a subsequent phone call that day that
he had spoken to the judge’s staff and intended to
turn himself in. Another deputy U.S. Marshal reinforced
the court’s message and told him to report to the lobby
of the federal courthouse in Chicago at 8:30 a.m. on
the next business day. McIntosh also called his
attorney on January 29, and his attorney told him that
his surrender date of January 8, 2010 had not
changed. McIntosh did not, of course, report to the Mar-
12                                               No. 11-3535

shals the next business day. Instead, with full knowledge
that he was already quite late for a mandatory appoint-
ment, McIntosh rented a car, loaded it with personal
belongings, and drove to Nashville, Tennessee, where he
remained until he was tracked down and arrested on
February 3, 2010.
  Contrary to McIntosh’s claim, failure to surrender for
service of a sentence is a continuing crime. United States
v. Elliott, 467 F.3d 688, 690 (7th Cir. 2006) (concluding
that failure to report for service of a sentence should
be treated as a continuing offense in the same manner
as escape, and disavowing dicta in United States v. Knorr,
942 F.2d 1217, 1223 (7th Cir. 1991), to the contrary). See
also United States v. Lopez, 961 F.2d 1058, 1059-60 (2d Cir.
1992) (failure to appear for sentencing in violation
of section 3146(a)(1) is a continuing offense); United
States v. Green, 305 F.3d 422, 432-33 (6th Cir. 2002)
(same); United States v. Alcarez Camacho, 340 F.3d
794, 796-97 (9th Cir. 2003) (failure to appear for trial
in violation of section 3146(a)(1) is a continuing offense);
United States v. Martinez, 890 F.2d 1088, 1091 (10th
Cir. 1989) (failure to appear for service of a sentence
in violation of section 3146(a)(2) is a continuing violation).
Each day that he knowingly and wilfully continued
to evade the service of his prison sentence violated
the statute. Under any theory, as of January 29 at the
very latest, McIntosh knew that the January 8, 2010 surren-
der date had not been vacated, and that the failure of
the BOP to designate a particular institution did not
relieve him of his obligation to surrender for the service
of his sentence. As for the place to surrender, once again,
No. 11-3535                                            13

if he had any confusion prior to January 29, he could not
claim ignorance after the court’s staff and the deputy
U.S. Marshal told him to surrender to the U.S. Marshals
at the federal courthouse in Chicago where he had
been sentenced. That he instead fled to another state
in violation of the conditions of his probation demon-
strated wilfulness in the evasion of serving his sentence.
The government further proved his state of mind
with evidence that McIntosh was found in possession
of thirty-four fraudulent credit cards in Tennessee, an
indicator that he had no intention of turning himself in
any time soon. His admissions to the Secret Service
agent who interviewed him after his arrest also demon-
strated that McIntosh knew what was required of him
and chose to flee the jurisdiction instead. In short, the
evidence was more than adequate to support the element
of wilfulness.


                            B.
  The district court sentenced McIntosh to a term
of five years’ imprisonment for his violation of
section 3146(a)(2). Section 3146(b) provides in relevant
part:
 (b) Punishment.--(1) The          punishment    for   an
 offense under this section is--
 (A) if the person was released in connection with
 a charge of, or while awaiting sentence, surrender
 for service of sentence, or appeal or certiorari after
 conviction for--
14                                               No. 11-3535

  (i) an offense punishable by death, life imprisonment,
  or imprisonment for a term of 15 years or more, a
  fine under this title or imprisonment for not more
  than ten years, or both;
  (ii) an offense punishable by imprisonment for a term
  of five years or more, a fine under this title or imprison-
  ment for not more than five years, or both;
  (iii) any other felony, a fine under this title or imprison-
  ment for not more than two years, or both; or
  (iv) a misdemeanor, a fine under this title or imprison-
  ment for not more than one year, or both[.]
McIntosh contends that none of these provisions apply
to him. Specifically, he argues that the sixteen-
month sentence for which he failed to appear was
imposed for a violation of supervised release, not for
a “conviction.” Because the statute does not prescribe
a particular punishment for failure to surrender for
a sentence imposed for a violation of supervised release,
he reasons, “no punishment option exists for the offense.”
  We review questions of statutory interpretation de
novo. United States v. Thornton, 539 F.3d 741, 745 (7th
Cir. 2008). Although McIntosh characterizes the sixteen-
month sentence as one imposed for a violation of super-
vised release, post-revocation penalties are attributed
to the original conviction. Johnson v. United States, 529
U.S. 694, 700 (2000). See also United States v. Wyatt, 102
F.3d 241, 245 (7th Cir. 1996) (supervised release is a part
of the defendant’s original sentence, and it is the original
sentence that is executed when the defendant is
No. 11-3535                                                15

returned to prison after a violation of the terms of
his release). The original, underlying conviction that
gave rise to the period of supervised release in this
case was escape, which carries a maximum term of impris-
onment of five years. See 18 U.S.C. § 751(a) (“[w]hoever
escapes . . . from any institution or facility in which he
is confined by direction of the Attorney General, or
from any custody under or by virtue of any process issued
under the laws of the United States by any court, judge,
or magistrate judge . . . shall, if the custody or confinement
is by virtue of an arrest on a charge of felony, or
conviction of any offense, be fined under this title or
imprisoned not more than five years, or both”). A straight-
forward application of section 3146(b)(1)(A)(ii) provides
a maximum term of five years’ imprisonment
for McIntosh’s failure to report for the service of
the sentence imposed for violation of the term of super-
vised release, where that term of supervised release
was imposed as part of a sentence for escape. The district
court’s five-year sentence was perfectly consistent with
the statute, and McIntosh claims no other error in
the sentence. The judgment of the district court is therefore
                                                  A FFIRMED.




                           12-12-12